BIGGS, Chief Judge
(concurring in part and dissenting in part).
I concur in the opinion as written by Judge STALEY in all respects save one. I cannot accept the proposition that punitive damages may be imposed on Brooks. *284Section 303 of the Labor Management Relations Act, as amended, 29 U.S.C.A. § 187 (1960 Supp.), indicates that Section 301 of the Act, 29 U.S.C.A. § 185 (1956), does not contemplate the imposition of punitive awards. Congress in dealing with the tortious conduct prohibited by the Act clearly limited recovery to compensatory damages and costs. Note the language of Section 303(b) which provides that the injured employer “shall recover the damages by him sustained and the cost of the suit.” See United Mine Workers of America v. Patton, 211 F.2d 742, 749-750, 47 A.L.R.2d 850 (4 Cir.), cert. denied 348 U.S. 824, 75 S.Ct. 38, 99 L.Ed. 649 (1954). If my assumption be correct Congress should not be credited with the intention of authorizing punitive awards for causes of action arising under Section 301, the contract section, of the law. It is the general policy of the federal labor laws, to which the federal courts are to look for guidance in Section 301 actions, to supply remedies rather than punishments. This was indicated by the Supreme Court in Republic Steel Corp. v. N. L. R. B., 311 U.S. 7, 10-13, 61 S.Ct. 77, 85 L.Ed. 6 (1940).
Although the legislative history on this issue is meager, the following interchange between Representatives Barden and Hartley on the floor of the House does suggest that the type of relief contemplated under Section 301 was remedial as distinguished from punitive: “Mr. Barden. * * * It is my understanding that section [301] * * * contemplates not only the ordinary lawsuits for damages but also such other remedial proceedings, both legal and equitable, as might be appropriate in the circumstances * * “Mr. Hartley. The interpretation the gentleman has just given of that section is absolutely correct.”1
From the foregoing it follows that the fashioning of a remedy by the United States courts in Section 301 actions, as required by Textile Workers Union of America v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957), does not include the power to award punitive damages.
KALODNER, Circuit Judge.
I agree that there was a proper finding in the District Court of a breach of the collective bargaining agreement and that compensatory damage may be awarded as a result.
I disagree, however, with the view that (1) compensatory damages may be awarded for a period beyond the expiration date of the collective bargaining agreement here involved, and (2) punitive damages may be imposed in an action under Section 301(a) for breach of a collective bargaining agreement.
First as to compensatory damages: Judge STALEY premises his view that damages may be awarded for a period of 20 years beyond the expiration date of the agreement on the ground that the employer in the instant case had bargained collectively with the union for a period of 20 years prior to the breach and that “the foreseeable duration of the company’s relationship with union” was a minimum of an additional 20 years from the date of the District Court’s adjudication.1 In doing so, he subscribes to the District Court’s “life expectancy” formula for employer-union relations which *285is without precedent. That formula completely overlooks the fact that at the expiration of the collective bargaining agreement the employer would have been free to cease operations completely at its plant in Philadelphia for any number of legitimate business reasons such as, for example, the desire to conduct its business in a more favorable tax climate in some other state.
The only limitation upon the right of the company to leave Philadelphia at the expiration of the existing agreement would be such as could be imposed under the provisions of the National Labor Relations Act. See N.L.R.A. § 8(a) (5), 29 U.S.C.A. § 158(a) (5) (refusal to bargain). If the action of the company in so leaving Philadelphia would constitute an unfair labor practice, then it might be ordered by the NLRB to return to its original location or to offer jobs to its old employees at its new location, paying them for the cost of relocation.
It is my view that implicit in the award of compensatory damages beyond the expiration date of the agreement is a determination that the company could never, without committing an unfair labor practice, leave Philadelphia at the expiration of the agreement. It need only be pointed out that the adjudication of unfair labor practices was committed in the first instance by Congress to the NLRB.
This too must be said. Since the District Court found, and everyone agreed, that the company was trying to close up its Philadelphia business as soon as practicable, there is no basis whatever for a factual inference that the collective bargaining agreement would have been renewed beyond its expiration date, December 1, 1957. Indeed, the logical inference is exactly to the contrary. Thus, the award of damages for years subsequent to 1957 is worse than speculative; it is contrary to the evidence. For the reasons stated I would limit the award of compensatory damages to the loss of union dues which would accrue during the term of the collective bargaining agreement which expired December 1, 1957.
Second, as to the District Court’s award of punitive damages:
I disagree with the view that Textile Workers Union of America v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957), stands for the proposition that the federal courts may “fashion” a remedy which will embrace punitive damages.
Judge STALEY recognizes that “As a general rule, punitive damages are not recoverable in an action for breach of contract,” but makes an exception here because the breach of contract was in “disregard of a duty imposed by law independently of contract”, to wit, Section 8 of the National Labor Relations Act.
On this score one needs go no further than to point out that in Republic Steel Corp. v. N. L. R. B., 311 U.S. 7, 61 S.Ct. 77, 85 L.Ed. 6 (1940) where it was held that punitive damages cannot be imposed by the National Labor Relations Board in a Section 8 violation, it was said:
“We think that the theory advanced by the Board proceeds upon a misconception of the National Labor Relations Act, 29 U.S.C.A. § 151 et seq. The Act is essentially remedial. It does not carry a penal program declaring the described unfair labor practices to be crimes. The Act does not prescribe penalties or fines in vindication of public rights or provide indemnity against community losses as distinguished from the protection and compensation of employees. Had Congress been intent upon such a program, we cannot doubt that Congress would have expressed its intent and would itself have defined its retributive scheme.” 311 U.S. at 10, 61 S.Ct. at 79.
The holding in Republic Steel was reaffirmed by the Supreme Court in Local 60, United Brotherhood of Carpenters and Joiners of America, AFL-CIO v. *286N.L.R.B., 365 U.S. 651, 655, 81 S.Ct. 875, 6 L.Ed.2d 1 (1961). It was there said:
“The Board has broad discretion to adapt its remedies to the needs of particular situations so that ‘the victims of discrimination’ may be treated fairly. See Phelps Dodge Corp. v. National Labor Relations Board, 313 U.S. 177, 194 [61 S.Ct. 845, 852, 85 L.Ed. 1271]. But the power of the Board ‘to command affirmative action is remedial, not punitive * * 365 U.S. at 655, 81 S.Ct. at 877.
The foregoing establishes that the “duty imposed by law” (the Act) independently of contract does not permit the imposition of punitive damages even by the agency to which Congress has entrusted the enforcement of the Act.
For the reasons stated I would reverse the judgment of the District Court insofar as it relates to the imposition of compensatory damages beyond December 1, 1957, the date of termination of the collective bargaining contract here involved, and insofar as it relates to the imposition of punitive damages.
Judges GOODRICH, HASTIE and SMITH concur in the views expressed in this opinion.

. 93 Cong.Rec. 3656-3657, quoted by Mr. Justice Douglas in Textile Workers Union of America v. Lincoln Mills, 353 U.S. 448, 455-456, 77 S.Ct. 912, 917, 1 L.Ed.2d 972 (1957).


. The District Court although it contrived a 20 year “life expectancy” for the tenure of future bargaining between the employer and the union which it premised on the circumstance that they had bargained collectively for a twenty-year period prior to the December 1, 1957 termination date of the violated agreement, actually awarded compensatory damages for loss of union dues for a period of almost twenty-three years. This is established by the fact that it first calculated the loss of union dues at $1,-188 per year and multiplying that sum by twenty years made an award of “future loss of union dues of $23,760” and then made an award of $3,333 for loss of union dues at the rate of $1,188 a year for the period between December 1, 1957 and the date of its adjudication on September 22, 1960. This additional amount was included in the supplemental award of $4,251 which the District Court made; *285the difference between the $3,333 and the $4,251 was made up of loss of union dues during the term of the bargaining agreement by reason of “lay-offs” of union members,